Case 5:20-cv-11054-JEL-APP ECF No. 56, PageID.1995 Filed 09/03/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMBER WOOD, et. al, individually and
on behalf of all others similarly situated,     Case No. 5:20-cv-11054-JEL-APP

             Plaintiffs,                        District Judge Judith E. Levy

      v.                                        Magistrate Judge Anthony P. Patti

FCA US LLC,

             Defendant.

      STIPULATED ORDER TO EXTEND STAY OF PROCEEDINGS

      Plaintiffs and Defendant FCA US LLC (collectively, the “Parties”) have met

and conferred and, subject to the Court’s approval, stipulate to an additional 30-day

extension of the current stay of proceedings, until October 2, 2021, while the Parties

engage in further settlement discussions.

      1.     The Court first entered a stay of proceedings on September 10, 2020,

in order for the Parties to explore early settlement and participate in mediation. Since

that time, the Court has extended the stay at the parties’ request while those

discussions have been ongoing. The most recent extension was through September

2, 2021. See ECF #55.

      2.     During the time the case has been stayed, the parties have participated

in three mediation sessions, exchanged numerous communications, and engaged in

substantial discovery to advance the Parties’ mediation efforts.
Case 5:20-cv-11054-JEL-APP ECF No. 56, PageID.1996 Filed 09/03/21 Page 2 of 5




      3.     The most recent mediation session took place via Zoom on Wednesday,

August 25, 2021.     During that mediation session, the parties made additional

progress toward a settlement.

      4.     The Parties agree further discussions regarding settlement will be in

their best interests, and anticipate they will know whether a settlement is possible

within the next 30 days.

      5.     Based on the foregoing, the Parties agree that a further 30-day extension

of the stay, until October 2, 2021, is warranted. If approved, the Parties propose to

submit a joint report on the status of the settlement on or before October 1, 2021.



APPROVED AND ORDERED



Date: September 3, 2021                       s/Judith E. Levy
                                              Honorable Judith E. Levy
                                              United States District Judge
Case 5:20-cv-11054-JEL-APP ECF No. 56, PageID.1997 Filed 09/03/21 Page 3 of 5




                 Respectfully submitted,

Dated: September 1, 2021

 /s/ Stephen A. D’Aunoy               /s/ Sharon S. Almonrode (w/consent)
Kathy A. Wisniewski                  E. Powell Miller (P39487)
Stephen D’Aunoy                      Sharon S. Almonrode (P33938)
Thomas L. Azar, Jr.                  Emily E. Hughes (P68724)
THOMPSON COBURN LLP                  Dennis A. Lienhardt, Jr. (P81118)
One US Bank Plaza                    William Kalas (P82113)
St. Louis, MO 63101                  THE MILLER LAW FIRM, P.C.
Tel: (314) 552-6000                  950 West University Drive, Suite 300
kwisniewski@thompsoncoburn.com       Rochester, MI 48307
sdaunoy@thompsoncoburn.com           Telephone: (248) 841-2200
tazar@thompsoncoburn.com             epm@millerlawpc.com
                                     ssa@millerlawpc.com
Patrick G. Seyferth (P47575)         eeh@millerlawpc.com
BUSH SEYFERTH PLLC                   dal@millerlawpc.com
100 West Big Beaver Rd., Ste 400     wk@millerlawpc.com
Troy, MI 48084
Tel: (248) 822-7800                  Steve W. Berman
seyferth@bsplaw.com                  HAGENS BERMAN SOBOL
                                     SHAPIRO LLP
Attorneys for Defendant              1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
                                     Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
                                     steve@hbsslaw.com

                                     Myles McGuire
                                     Evan M. Meyers
                                     Paul T. Geske
                                     Timothy P. Kingsbury
                                     MCGUIRE LAW, P.C.
                                     55 W. Wacker Dr., 9th Fl.
                                     Chicago, Illinois 60601
                                     Tel: (312) 893-7002
                                     mmcguire@mcgpc.com
                                     emeyers@mcgpc.com
Case 5:20-cv-11054-JEL-APP ECF No. 56, PageID.1998 Filed 09/03/21 Page 4 of 5




                                     pgeske@mcgpc.com
                                     tkingsbury@mcgpc.com

                                     Interim Co-Lead Class Counsel for
                                     Plaintiffs and the Putative Class

                                     Richard D. McCune
                                     David C. Wright
                                     Steven A. Haskins
                                     Mark I. Richards
                                     MCCUNE WRIGHT AREVALO, LLP
                                     3281 E. Guasti, Road, Suite 100
                                     Ontario, California 91761
                                     Telephone: (909) 557-1250
                                     Facsimile: (909) 557-1275
                                     rdm@mccunewright.com
                                     dcw@mccunewright.com
                                     sah@mccunewright.com
                                     mir@mccunewright.com

                                     Joseph G. Sauder
                                     Matthew D. Schelkopf
                                     Joseph B. Kenney
                                     SAUDER SCHELKOPF
                                     1109 Lancaster Avenue
                                     Berwyn, PA 19312
                                     Telephone: (888) 711-9975
                                     Facsimile: (610) 421-1326
                                     jgs@sstriallawyers.com
                                     mds@sstriallawyers.com
                                     jbk@sstriallawyers.com

                                     Russell D. Paul
                                     Jeffrey L. Osterwise
                                     Amey J. Park
                                     Abigail J. Gertner
                                     BERGER MONTAGUE PC
                                     1818 Market Street Suite 3600
                                     Philadelphia, PA 19103
                                     Tel: (215) 875-3000
Case 5:20-cv-11054-JEL-APP ECF No. 56, PageID.1999 Filed 09/03/21 Page 5 of 5




                                     Fax: (215) 875-4604
                                     rpaul@bm.net
                                     josterwise@bm.net
                                     apark@bm.net
                                     agertner@bm.net

                                     Interim Plaintiff’s Steering Committee for
                                     Plaintiffs and the Putative Class
